CIRE, Justice.
William S. Broyles appeals from a summary judgment granted in favor of Coley Properties.
Plaintiff’s original petition alleges that he was injured on June 25,1974 while being employed by W. C. Scott Company. He filed his Workmen’s Compensation claim before the Industrial Accident Board of Texas. The Board made its final award on September 15, 1975. On July 6, 1976, more than two years after the date of injury, Broyles filed a suit against Coley Properties, a third party, alleging that its negligence proximately caused his injury.
Plaintiff’s injury occurred after the September 1, 1973 amendment to Texas Revised Civil Statutes article 8307, section 6a. The sole question presented to this court on appeal is whether the two-year statute of limitations, Texas Revised Civil Statutes article 5526, bars Broyles’ suit against Coley Properties, the third party. We conclude that his suit is barred by the two-year statute of limitations. The applicable authorities are discussed in Hawkins v. Kysor Industries Corporation, 562 S.W.2d 565 (Tex. *567Civ.App.—Houston [14th Dist.], 1978), which was handed down concurrently with this case.
Affirmed.